Sedgwick, J.,
dissenting.
The opinion holds that the defendants, Wise and Abrams, could not be joined as defendants in the same *722action because the two contracts upon which they are liable are separate and distinct contracts, Abrams’ contract being purely a contract of guaranty. The case was begun, it appears from the opinion, as an action at law, but the opinion rightly says that, under the conditions and considering the matters in litigation, both the petition and answer show that it is in fact an action in equity. In actions in equity all parties directly and indirectly interested should be made parties to the action, and the court should do complete equity to all parties, settling all questions that arise between them, growing out of the subject matter in litigation. Abrams is not liable unless Wise is, and, on the other hand, if Wise is liable, then Abrams is. There is no distinction between them in that respect. In an action against Abrams upon this, claim, the evidence upon both sides would be precisely the same as it would be in an action against Wise. There is, then, so far as I can see, no reason under our code practice for not uniting them in this action in equity and settling the whole cpntroversy at once, instead of making two suits, one against Wise, and then a suit against Abrams, in which, if there was already a judgment against Wise, Abrams could make no possible defense.